DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/02/22. The applicant has overcome the objections and the 102 rejections as set forth in the previous office action.  Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over a new ground of rejection as formulated hereinbelow and for the reasons of record: 

Claim Disposition and Election/Restrictions
Claims 9-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/21 and 09/15/21.
Claims 1, 3-4 and 6-8 are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the publication WO 2018/232515 (herein called WO’515) in view of the publication JP 2004-22254 (herein called JP’254).
As to claims 1, 4-5:
WO’515 discloses that it is known in the art to make a multilayer CO2 reduction catalyst including a catalyst layer including a metal-based compound, a hydrophobic diffusion layer on a first side of the catalyst layer, and a current collecting structure on the second side of the catalyst layer (Abstract; 004; 0025-0026; FIGURES 2b). WO’515 discloses the catalyst includes, inter alia, Cu (Abstract; 004, 0034, 0039-0040; FIGURES 2a-b).   

    PNG
    media_image1.png
    408
    641
    media_image1.png
    Greyscale

As to claims 3, 6:
WO’515 discloses the catalyst layer/gas diffusion layer having a thickness between 10-100 nm (004; 0059), i.e., 100 nm (0038); and/or 10 nm, 25 nm (0039; 0059). Thus, WO’515 shows the thickness with sufficient specificity. 
As to claims 7-8:
WO’515 discloses the formation of a current collecting structure and a stabilizing layer/coat on the catalyst layer such as the gas diffusion layer itself composed of a carbon-based material, e.g., a microporous carbon/graphite (004; 0026; Table 1; CLAIMS 15-16).   
WO’515 discloses a multilayer CO2 reduction catalyst as described supra. However, the preceding reference does not expressly disclose the hydrophobic gas-diffusion layer containing an electrically insulating polymeric material. 
As to claim 1:
	In this respect, JP’254 discloses that it is known in the art to make a layered catalyst structure comprising a gas diffusion layer 2, a catalyst layer 4, a contact layer 4A between the catalyst layer 4 and the solid polymer electrolyte membrane 6 forming an electrically insulating material such as a water repellent (hydrophobic) (0041; Abstract) wherein the water-repellent treatment is performed by masking (i.e., combining, mixing, intermixing) the surface of the catalyst layer 4 of the gas diffusion element 1 with the solid polymer electrolyte membrane 6 (0042). Note that the solid polymer electrolyte membrane 6 contains, or is made of, a polymeric material. Further note that the present claims do not exclude/prevent the polymeric material of the solid polymer electrolyte membrane of JP’254 from being the insulating polymer material. Thus, the teachings of JP’254 readily envision the formation of an electrically insulating component by combining/masking the gas diffusion element and the polymeric material of the solid polymer electrolyte membrane 6. As a result, the gas diffusion layer of JP’254 is hydrophobic (i.e., it’s water-repellent) and contains an insulating polymeric material as instantly claimed. 
	By compounding the above teachings, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the hydrophobic gas-diffusion layer containing the electrically insulating polymeric material of JP’254 in the multilayer CO2 reduction catalyst of WO’515 as JP’254 teaches that the specifically disclosed layered catalyst structure, when used in a fuel cell, provides a fuel cell having effective and good electrical contact, and its assembly into a single fuel cell becomes easy. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
(at least) Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2004-22254 (herein called JP’254) in view of the publication WO 2018/232515 (herein called WO’515).
As to claim 1:
JP’254 discloses that it is known in the art to make a layered catalyst structure comprising a gas diffusion layer 2, a catalyst layer 4, a contact layer 4A between the catalyst layer 4 and the solid polymer electrolyte membrane 6 forming an electrically insulating material such as a water repellent (hydrophobic) (0041; Abstract) wherein the water-repellent treatment is performed by masking (i.e., combining, mixing, intermixing) the surface of the catalyst layer 4 of the gas diffusion element 1 with the solid polymer electrolyte membrane 6 (0042). Note that the solid polymer electrolyte membrane 6 contains, or is made of, a polymeric material. Further note that the present claims do not exclude/prevent the polymeric material of the solid polymer electrolyte membrane of JP’254 from being the insulating polymer material. Thus, the teachings of JP’254 readily envision the formation of an electrically insulating component by combining/masking the gas diffusion element and the polymeric material of the solid polymer electrolyte membrane 6. As a result, the gas diffusion layer of JP’254 is hydrophobic (i.e., it’s water-repellent) and contains an insulating polymeric material
JP’254 discloses a layered catalyst structure as described supra. However, the preceding reference does not expressly disclose the catalyst layer comprising copper. 


As to claim 1:
In this respect, WO’515 discloses that it is known in the art to make a multilayer CO2 reduction catalyst including a catalyst layer including a metal-based compound, a hydrophobic diffusion layer on a first side of the catalyst layer, and a current collecting structure on the second side of the catalyst layer (Abstract; 004; 0025-0026; FIGURES 2b). WO’515 discloses the catalyst includes, inter alia, Cu (Abstract; 004, 0034, 0039-0040; FIGURES 2a-b).   

    PNG
    media_image1.png
    408
    641
    media_image1.png
    Greyscale

	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the copper material of WO’515 as the catalyst material in JP’254 because WO’515 teaches that it is commonplace to use copper as part of a catalyst material because it assists the catalyst material in having a sharp reaction interface, and because it can be made sufficiently thin to prevent diffusion limitations of the reactant in the electrolyte and enhance selectivity for the target product. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727